                 Case 1:20-cr-00412-AT Document 85 Filed 02/24/21 Page 1 of 1
                                                    THE LAW FIRM OF
                                     SPRINGER AND STEINBERG, P.C
                                               1600 BROADWAY - SUITE 1200
                                               DENVER, COLORADO 80202
                                                                                                  2/24/2021
GRAND JUNCTION OFFICE:                               TELEPHONE (303) 861-2800
                                                      FACSIMILE (303) 832-7116              Harvey A. Steinberg
101 SOUTH THIRD STREET - SUITE 265                    TOLL-FREE (877) 473-6004
GRAND JUNCTION, COLORADO 81501                        www.springersteinberg.com




                                            February 23, 2021
        BY ECF

        The Honorable Analisa Torres
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                                     RE: United States v. Brian Kolfage, et al., 20 Cr. 412(AT)

        Dear Judge Torres:

               I and my firm represent Defendant Brian Kolfage in the above-captioned matter
        and appear in this case pro hac vice.

               On February 18, 2020, as directed by the Court, the Government filed its
        Memorandum of Law in Opposition to Mr. Kolfage’ s Motion to Modify Post-Indictment
        Restraining Order and Request for Hearing (Docket Entry No. 80). Mr. Kolfage wishes
        to submit a written reply to the Government’s filing and in further support of his motion.
        Under this Court’s rules, such a reply is currently due by February 25, 2020.

                We respectfully request a one-week enlargement of time to file a reply in support
        of the motion. The attorney within my office principally responsible for the preparation
        of Mr. Kolfage’ s motion, and who is preparing such a reply, recently recuperated from
        surgery and so has not been in a position to address the Government’s opposition until
        now.

               We have contacted government counsel about this request and are advised that
        the Government does not oppose this one-week enlargement in time.

                 We accordingly request that the Court permit Mr. Kolfage until March 4, 2021 to
        file a reply to the Government’s opposition and in further support of his motion.

 GRANTED. By March 4, 2021, Defendant Kolfage shall reply to Government's opposition to his
 motion to modify the post-indictment restraining order.

 SO ORDERED.

 Dated: February 24, 2021
        New York, New York
